Citation Nr: 1728991	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-27 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than November 21, 2008, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Sean Kendall


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to December 1980.  He died in May 2013.  The appellant is the Veteran's surviving mother, and has been accepted as the Veteran's substitute for this claim.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to a TDIU with an effective date of November 21, 2008.

The Veteran appealed from the effective date assigned, and in a January 2013 decision, the Board denied the appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, VA and the appellant's representative filed a joint motion for partial remand, which requested that the January 2013 Board decision be vacated and remanded for inadequate reasons and bases.  The Court granted the motion and remanded the case to the Board.  In their joint motion for partial remand, the parties expressly limited the issue on appeal to the matter of an earlier effective date for the grant of a TDIU, to the exclusion of all other appeals.  In December 2013, the Court accepted the above-noted mother as the Veteran's substitute for the purposes of processing the appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014).

In a September 2015 decision, in pertinent part, the Board again denied entitlement to an effective date earlier than November 21, 2008, for the grant of a TDIU.  The appellant appealed the Board's September 2015 denial to the Court.  In April 2016, VA and the appellant's representative filed a joint motion for partial remand, which requested that the September 2015 Board decision be partially vacated and remanded for inadequate reasons and bases.  In their joint motion for partial remand, the parties expressly limited the issue on appeal to the matter of an earlier effective date for the grant of TDIU.  The Court granted the motion in April 2016.

This claim was again before the Board in October 2016, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not meet the requirements for the grant of a TDIU prior to November 21, 2008, because he was not unemployable due to service-connected disabilities.


CONCLUSION OF LAW

The requirements for an effective date earlier than November 21, 2008, for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
§§ 3.400(o), 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The claim arises from disagreement with the initial effective date that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), private treatment records, VA treatment records, and Social Security records.  In regards to the Social Security records, additional records were received from the Social Security Administration (SSA) in November 2016 in response to a request by the RO.  In May 2017 the Veteran's representative submitted additional records.  Included was a letter from the representative to the Social Security Administration requesting all records on file for the Veteran.  A handwritten notation states "file destroyed 3/16/2016."  The Board finds that any efforts to obtain further records from SSA would be futile and that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop evidence is required.  It is further noted that the Veteran's representative waived RO review of the records submitted in May 2017.  Finally, pursuant to the Board's most recent remand, the RO made a request to the Director of Compensation Service for consideration of an extraschedular TDIU for the period prior to November 21, 2008; however, the Director determined in March 2017 that the evidence was against a finding that service-connected disability supported extraschedular entitlement to TDIU.


II.  Earlier Effective Date

Prior to his death, the Veteran had sought entitlement to an effective date for the award of TDIU prior to November 21, 2008.  He believed that he should have been awarded an effective date of May 24, 2000.

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2) (2016). 

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Actual payment of such monetary benefits commences on the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2016).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2016).  Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran filed a claim for TDIU on November 21, 2008.  In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability TDIU in increased-rating claims when the issue of unemployability is raised by the record.  A February 3, 2009, rating decision granted service connection for a low back disability and assigned the ratings listed below.  The Veteran appealed the assigned ratings.  Therefore, entitlement to a TDIU can be considered prior to November 21, 2008, as part of the claim for increased ratings for the low back disability.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2016).  

Prior to November 21, 2008, the Veteran did not meet the threshold schedular percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a), as before this date his combined disability rating was 40 percent or less.  Service connection was in effect for a low back disability, with a rating of 40 percent from May 24, 2000, 10 percent from September 1, 2003, and 20 percent from March 13, 2008.  Furthermore, service connection for radiculopathy to the left lower extremity was in effect from March 13, 2008, with a rating of 10 percent, and for radiculopathy to the right lower extremity with a rating of 10 percent from November 3, 2008.  The combined rating was 40 percent from May 24, 2000, 100 percent on a temporary basis under 38 C.F.R. § 4.30 due to convalescence from May 13, 2003, 10 percent from September 1, 2003, 30 percent from March 13, 2008, and 40 percent from November 3, 2008.

Nonetheless, where the combined rating percentage requirements are not met, entitlement to the benefits may still be considered on an extraschedular basis when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In this case, however, the Board finds that the Veteran was able to secure and follow a substantially gainful employment and that he was employed for some of the relevant time period, as the evidence discussed illustrates.

In October 2007 the SSA found that the Veteran was entitled to disability benefits beginning in June 2002.  The decision stating what disabilities the decision was based on is not of record and is not available.  At the time of a March 2007 Social Security decision finding that the Veteran was not disabled, SSA noted his primary diagnosis as disorders of the back and the secondary diagnosis as muscle/ligament disorder and fascia.  Based on the record, the October 2007 SSA decision may have not been limited to back disorder, which was the only service-connected disability at that time.  Regardless, the Board notes that a decision by SSA is not binding on VA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (observing that while SSA decisions are relevant, there are significant differences between SSA and VA recognition of disabilities and SSA decisions are not binding on VA).

The record reflects that the Veteran worked at a tree-trimming business, as a roofer, and doing odd jobs on at least a periodic basis between 2000 and November 21, 2008.  February 2002 VA treatment records indicate that the Veteran's back had been feeling okay after he worked on a roof for a couple of days and that it hurt when he got home after working in a stooped position all day.  At August 2002 VA treatment, the Veteran reported working in roofing, where he had to "carry up to 75 pounds," and that he had worked in tree trimming and moving in the past.  The Veteran reported on a May 2003 Social Security form that he had last worked in October 2000 as a tree trimmer.

A private March 2004 functional capacity evaluation additionally notes that the Veteran was able to perform medium demand physical labor.  He reported doing "odds and ends jobs" for cash.  At September 2004 VA treatment the Veteran said that his bilateral shoulder pain had worsened over the past month because his tree trimming business had gotten busy.  A January 2005 note in the Veteran's SSA file from the Wisconsin Department of Workforce Development states that the Veteran reported making $3,000 that month because it was a slow time of year and that he made $4,000 to $6,000 a month on average.  The Veteran reported at October 2005 VA treatment that hurt himself while stepping off of a truck at work.  At other VA treatment later that month, he said that he had back pain after doing heavy lifting at work.  The Veteran reported at July 2006 VA treatment that his back pain had recently been worse after moving a fallen tree.  He continued to work in tree trimming and removal.

In a March 2007 phone call with SSA, the Veteran reportedly said that he had continued working odd jobs after 2000 to survive, that he earned under $400 a month, and was paid in cash.  He had not done tree trimming since July 2006, and when he did it he charged $20 an hour and worked about three hours a week.

The Veteran said at a March 2008 VA examination that he was not working and had no plans to go back to work.  In April 2008, the Veteran said that he had been unemployed since 2001.  July 2008 VA treatment records indicate that the Veteran's income was from Social Security disability and that he was unemployed.  However, treatment records from earlier in the month state that the Veteran had anger towards his employees.

The Veteran indicated on a VA application for TDIU in January 2009 that he had not worked in the past five years.  At a May 2009 VA mental health examination the Veteran said that he last worked in 2000 doing "tree work."  The Veteran's mother wrote in June 2009 that there were years when the Veteran lived with her because he could not work at all due to his back.  February 2010 VA treatment records show that the Veteran reported not having significant low back pain or leg pain until the spring of 2009.  At a March 2010 VA mental health examination the Veteran reported that he had not worked full time since 2000 when he worked for a moving company.

In reviewing the record, the Board notes that the Veteran was inconsistent regarding his work history.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  On a form related to his TDIU claim, he indicated that he had not worked since January 2004, while reports from treatment records and his Social Security claim contradict this.  Statement discussed above from VA treatment indicate that the Veteran was working at least into July 2006 and that he owned a business at least into July 2008.  Furthermore, there are reports from the Veteran of record that he owned a tree trimming business in which he was earned as much as $6,000 a month during the period for which the appellant is seeking an earlier effective date for a TDIU.  Generally, the records discussed above show that the Veteran minimized his work related activities in documents and examinations related to VA claims, and that such statements were inconsistent with what he reported at treatment.  The Board finds that statements from treatment to be more credible because they were made without a financial motive.  It is also noted that the Veteran admitted SSA of having worked since 2000 when presented with inconsistencies in his record related to past statements regarding when he last worked.  Based on the record, the Board concludes that the weight of the evidence is against a finding find that the Veteran was only engaged in marginal employment prior to November 21, 2008.  See 38 C.F.R. § 4.16(a).

Furthermore, even if the Veteran was only engaged in marginal employment prior to November 21, 2008, the record does not show that he was unemployable during this period due to service-connected disabilities.  A private March 2004 functional capacity evaluation states that the Veteran was able to perform medium demand physical labor.  At February 2010 VA treatment the Veteran reported not having significant low back pain or leg pain until the spring of 2009.  While the June 2008 statement from the appellant (the Veteran's mother) indicates that there were periods when he could not work due to his back, the Veteran's own February 2010 statement that he did not have significant low back pain or leg pain until the spring of 2009 outweighs this.  In summary, the treatment records and lay statements show that the Veteran had limitations on work due to service-connected disabilities prior to November 21, 2008, but they do not show that he was unemployable due to these disabilities.  See 38 C.F.R. § 4.16.

Because the evidence preponderates against the claim for an effective date earlier than November 21, 2008 for the grant of TDIU, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than November 21, 2008, for the grant of a TDIU is denied.  




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


